Citation Nr: 0507912	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  04-14 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability rating for chronic 
bilateral epididymitis with chronic prostatitis, currently 
evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1950 to August 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana.  In particular, in that decision, the RO 
awarded an increased disability evaluation from 10 percent to 
20 percent for the service-connected chronic bilateral 
epididymitis with chronic prostatitis, effective from May 
2002.  

Following receipt of notification of the determination, the 
veteran perfected a timely appeal with respect to the denial 
of the issue of entitlement to a rating greater than 
20 percent for this service-connected genitourinary 
disability.  During the current appeal, and specifically by 
an October 2004 rating action, the RO awarded an increased 
evaluation of 40 percent for the service-connected chronic 
bilateral epididymitis with chronic prostatitis, effective 
from May 2002.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  The veteran's service-connected chronic bilateral 
epididymitis with chronic prostatitis does not require the 
need to use an appliance or to wear absorbent materials which 
must be changed more than four times a day.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 40 percent 
for the service-connected chronic bilateral epididymitis with 
chronic prostatitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.115, Diagnostic 
Code 7527 (2004).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act Of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By a letter dated in May 2002, the RO discussed the type of 
evidence necessary to support the veteran's increased rating 
claim.  Also by this document, the RO notified the veteran 
that VA would make reasonable efforts to help him obtain such 
necessary evidence but that he must provide enough 
information so that VA could request the relevant records.  
Further, the veteran was asked to submit "information 
describing additional evidence or the evidence itself."  
Thus, he may be considered advised to submit all pertinent 
evidence in his possession.  

Additionally, the August 2002 rating decision, the statement 
of the case (SOC) issued in February 2004, and the 
supplemental statements of the case (SSOCs) issued in July, 
August, September and October 2004 notified the veteran of 
the relevant criteria and evidence necessary to substantiate 
his increased rating claim.  These documents also included 
discussions regarding the evidence of record, adjudicative 
actions taken, and the reasons and bases for the denial of 
this issue.  

Moreover, throughout the current appeal, the RO has made 
attempts to obtain records of relevant treatment identified 
by the veteran.  Further, the veteran has been accorded a 
pertinent VA examination.  Accordingly, the Board finds that 
VA has satisfied its duty to notify and to assist pursuant to 
the VCAA with regard to the veteran's claim.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2004).  In this regard, the Board notes that, by a June 1953 
rating action, the RO in Shreveport, Louisiana granted 
service connection for chronic bilateral epididymitis with 
chronic prostatitis and awarded a 10 percent evaluation 
effective from August 1952.  

In May 2002, the veteran filed his current claim for an 
increased rating for his service-connected chronic bilateral 
epididymitis with chronic prostatitis.  By the August 2002 
rating action, the RO in New Orleans, Louisiana granted an 
increased rating of 20 percent, effective from May 2002, for 
this disorder.  Subsequently during the current appeal, and 
specifically by an October 2004 rating action, the RO awarded 
an increased evaluation of 40 percent, effective from May 
2002, for this disability.  The veteran's service-connected 
chronic bilateral epididymitis with chronic prostatitis has 
remained evaluated as 40 percent disabling during the current 
appeal.  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  
Although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

The veteran's service-connected genitourinary disorder has 
been rated under Diagnostic Code 7527.  According to this 
Code, prostate gland injuries, infections, hypertrophy, and 
post-operative residuals are evaluated as voiding dysfunction 
or urinary tract infection, whichever condition is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527 
(2004).  

Voiding dysfunction is rated based upon the particular 
condition, to include urine leakage, frequency, or obstructed 
voiding.  38 C.F.R. § 4.115a (2004).  Continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence will be rated in the 
following manner.  Specifically, evidence that such a 
condition requires the wearing of absorbent materials which 
must be changed two to four times per day requires a 
40 percent disability rating.  Id.  The highest rating for 
voiding dysfunction, 60 percent, necessitates evidence of the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than four times per day.  Id.  

With regard to urinary frequency conditions, evidence of a 
daytime voiding interval of less than one hour or of 
awakening to void five or more times per night will result in 
the assignment of a 40 percent disability rating.  Id.  A 
40 percent evaluation is the highest rating allowable for 
urinary frequency.  Id.  

According to the relevant criteria evaluating impairment 
resulting from obstructed voiding, evidence that urinary 
retention requires intermittent or continuous catheterization 
warrants the assignment of a 30 percent disability rating.  
Id.  A higher rating for obstructed voiding is not warranted 
under these regulations.  Id.  

Additionally, with regard to urinary tract infections, 
evidence of recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two times per 
year) and/or continuous intensive management will result in 
the assignment of a 30 percent disability rating.  Id.  A 
higher rating for urinary tract infections is not warranted 
under these regulations.  Id.  

The veteran contends that his service-connected chronic 
bilateral epididymitis with chronic prostatitis is more 
severe than the current 40 percent disability rating 
indicates.  In particular, the veteran has described an 
increase in his nighttime urinary frequency.  The veteran's 
description of this service-connected pathology are deemed to 
be competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Importantly, however, the veteran's descriptions 
of this service-connected disability must be considered in 
conjunction with the clinical evidence of record as well as 
the pertinent rating criteria.  

As the veteran's service-connected chronic bilateral 
epididymitis with chronic prostatitis is currently evaluated 
as 40 percent disabling, a higher schedular rating for this 
disability may only be awarded based upon evidence that 
continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence has resulted in 
his use of an appliance or the wearing of absorbent materials 
which must be changed more than four times per day.  See, 
38 C.F.R. § 4.115a (2004) (which stipulates that such 
evidence supports the grant of a 60 percent disability 
rating).  In this regard, the Board acknowledges that the 
relevant evidence of record indicates that the veteran has 
received periodic genitourinary treatment.  Significantly, 
however, the relevant evidence of record does not reflect the 
veteran's need to use an appliance or to wear absorbent 
materials.  At outpatient treatment sessions conducted 
throughout the current appeal, the veteran has consistently 
denied having dysuria or urinary frequency (except at night).  
Although he recently reported at a July 2004 private 
outpatient treatment session that he had experienced some 
incontinence in the past month, he did not state that he 
needs to wear either an appliance or absorbent materials 
which have to be changed more than four times a day.  
Likewise, recent statements by the veteran and family members 
regarding his nocturia make no reference to the need for an 
appliance or absorbent materials.  

The Board acknowledges that the relevant medical reports 
include the veteran's assertion that he voids up to seven 
times per night.  Importantly, however, the current 
evaluation of 40 percent for his service-connected chronic 
bilateral epididymitis with chronic prostatitis contemplates 
this pertinent pathology.  See, 38 C.F.R. § 4.115a (2004) 
(which stipulates that a 40 percent disability rating for 
urinary frequency contemplates a daytime voiding interval of 
less than one hour or awakening to void five or more times 
per night).  As the Board has discussed, the relevant 
evidence of record does not support a finding that the 
veteran's service-connected chronic bilateral epididymitis 
with chronic prostatitis has resulted in the need to use an 
appliance or to wear absorbent materials which must be 
changed more than four times a day.  Consequently, the next 
higher evaluation of 60 percent evaluation for this 
service-connected disability is not warranted.  See, 
38 C.F.R. § 4.115a (2004) (which stipulates that a 60 percent 
disability rating for continual urine leakage, post surgical 
urinary diversion, urinary incontinence, or stress 
incontinence contemplates the need for either use of an 
appliance or the wearing of absorbent materials which must be 
changed more than four times a day).  

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran's service-connected 
chronic bilateral epididymitis with chronic prostatitis 
results in marked interference with his employment or 
requires frequent periods of hospitalization.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
his service-connected chronic bilateral epididymitis with 
chronic prostatitis results in unusual disability or 
impairment that renders the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

A disability rating greater than 40 percent for chronic 
bilateral epididymitis with chronic prostatitis is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


